DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 01/26/21.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/21 has been entered.
 	The reply filed 01/26/21 affects the application 16/073,469 as follows:
1.      New ground(s) rejections to even more appropriately respond to Applicant’s claimed invention are set forth herein below.
2.     The responsive is contained herein below.
Claims 1-34 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-30, 32-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al. (Drug Development and Industrial Pharmacy, 32:73–83, 2006) in view of Lee et al. .
Claim 1 is drawn to a process for preparing a complex comprising at least one cyclodextrin and at least one active pharmaceutical ingredient (API) comprising the steps of: a. Preparing a first solution (solution A) comprising the at least one cyclodextrin and at least one solvent; b. Preparing a second solution, partial solution or suspension (solution B) comprising the at least API; c. Mixing said solution A and said solution B by a microfluidization system to produce a third solution (solution C) of at least one of said complex such that the at least one API is included in an internal cyclodextrin cavity; d. Isolating said solution C and/or optionally drying the solution C; and e. Optionally collecting a powdered form of the complex comprising the at least one cyclodextrin and the at least one active pharmaceutical ingredient (API).
Wang et al. disclose a method for the preparation of hydrophobic drugs cyclodextrin (CD) complex comprising preparing a CD solution in water and preparing the hydrophobic drug in tertiary butyl alcohol (TBA) and mixing them in a suitable volume ratio, filtering the solution through 0.22 µm millpores, and subsequently freeze-drying (lyophilizing) the solution (see abstract).  Also, Wang et al. disclose dissolving Budesonide or salmeterol in TBA (10 mg/mL); and dissolving the required stoichiometric amount of βCD or HPβCD in water and mixing it with the drug TBA solution (i.e.; the Budesonide or salmeterol TBA solution). In addition, Wang et al. disclose that a high drug concentration was obtained in the co-solvent due to the good solvency of TBA, which is miscible with water in any proportion, for hydrophobic drugs. Moreover, TBA could be removed rapidly and completely by freeze-drying (lyophilizing) because of its high vapor pressure and high melting point (see abstract).  Also, Wang et al. 
The difference between Applicant’s claimed method and the method of Wang et al. is that Wang et al. do not disclose mixing the solutions by using microfluidization. 
Lee et al. disclose that the aim of microfluidic mixing is to achieve a thorough and rapid mixing of multiple samples in microscale devices (see abstract).  Furthermore, Lee et al. disclose that in such devices, sample mixing is essentially achieved by enhancing the diffusion effect between the different species flows (see abstract). Also, Lee et al. disclose that the aim of microfluidic mixing schemes is to enhance the mixing efficiency such that a thorough mixing performance can be achieved within shorter mixing channels, which can reduce the characteristic size of microfluidic devices (see page 3264, 1st paragraph). 
Xu et al. disclose the prepn. of inclusion complexes of Perilla frutescens seed oil with β-cyclodextrin using a microfluidizer to increase the α-linolenic acid content in the oil (see abstract). Furthermore, Xu et al. disclose that FT-NIR anal. and SEM observation showed that Perilla frutescens seed oil was well included by β-cyclodextrin in the inclusion complex obtained (see abstract). This means or suggests that a microfluidizer can be used in the preparation of cyclodextrin inclusion complexes.
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Wang et al., Lee et al. and Xu et al., to prepare a complex of cyclodextrin and a hydrophobic drug (an active pharmaceutical ingredient (API)) such as Budesonide or salmeterol comprising preparing a first solution (solution A) comprising a cyclodextrin such as βCD or HPβCD and the solvent, tertiary butyl alcohol (TBA); and preparing a second solution (solution B) comprising the hydrophobic drug (API); and to mix said solution 
 One having ordinary skill in the art would have been motivated in view of Wang et al.,  Lee et al. and Xu et al., to prepare a complex of cyclodextrin and a hydrophobic drug (an active pharmaceutical ingredient (API)) such as Budesonide or salmeterol comprising preparing a first solution (solution A) comprising a cyclodextrin such as βCD or HPβCD and the solvent, tertiary butyl alcohol (TBA); and preparing a second solution (solution B) comprising the hydrophobic drug (API); and to mix said solution A and said solution B as taught by Wang et al. by using a microfluidization system for mixing the solutions as taught by Lee et al. and Xu et al. to produce a third solution (solution C) of the said complex such that the API is included in an internal cyclodextrin cavity; and to isolate and dry said solution C such as by freeze-drying (lyophilizing) as taught by Wang et al. so as to obtain or collect a powdered form of the complex comprising the cyclodextrin and the (API), such as to use it for injection or other purposes, especially since Wang et al. disclose that the solution is mixed, Xu et al. disclose or suggest that a microfluidizer 
It should be noted should be noted that the use of continuous and batch processes is common or well known in the art. In fact, it should be noted that it is well within the expected skill of the practitioner to operate a process continuously.  In re Lincoln et al., 126 F.2d 477, 53 USPQ 40, (CCPA 1942); Dow Chemical Co. v. Coe, Com'r Pats., 132 F.2d 577, 55 USPQ 166, (App DC 1942); In re Korpi et al., 160 F.2d 564, 73 USPQ 229, (CCPA 1947).  See also, In re Leum et al., 158 F.2d 311, 597, 72 USPQ 127, (CCPA 1947), (holding, the mere selection of a reaction vessel cannot impart patentablity, there can be no invention even though results are better). Also, it should be noted that it is well established that batch and continuous processes are not patentably distinct.  See, e.g., In re Dilnot, 319 F.2d 188, 138 U.S.P.Q. 248 (C.C.P.A. 1963).
Furthermore, it is obvious to use pH such as between 6 and 8, depend factors such as the solvent use and compounds used, and especially since Wang et al. disclose the use of solution comprising phosphate buffered saline, pH 7.4.  Also, it is obvious to use different types of microfluidization systems or equipment as taught by Lee et al.  Also, it is obvious to use different reaction parameters such as different reaction temperatures and pressures such as disclosed by Wang et al. and also to optimize the reaction process.  It should be noted that merely modifying the process conditions such as temperature and concentration is not a patentable modification absent a showing of criticality.  In re Aller, 220 F.2d 454, 105 U.S.P.Q. 233 (C.C.P.A. 1955). In addition, it is important to note that, optimization within prior art conditions or through routine experimentation would not support patentability unless there is .
Claims 5, 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al., Lee et al. and Xu et al. as applied to claim 1 and 4 above, and further in view of Jain et al. (AAPS PharmSciTech, Vol. 12, No. 4, December 2011).
The difference between Applicant’s claimed method and the method of Wang et al., Lee et al. and Xu et al. is that Wang et al. and  Lee et al. do not disclose using the cyclodextrin, sulfobutyl ether β-cyclodextrin, per se.
Jain et al. disclose that sulfobutyl ether7-β-cyclodextrin can form an inclusion complex with carbamazepine, an anti-epileptic drug with poor water solubility (i.e.; a hydrophobic drug) (see abstract).  Furthermore, Jain et al. disclose that SBE7 β-CD inclusion complexes of some hydrophobic drugs such as chlorpromazine, valdecoxib, and thalidomide have already been evaluated, and SBE7 β-CD inclusion complexes were able to improve the oral bioavailability and/or therapeutic efficacy of these drugs (see page 1164, 1st paragraph). Also, Jain et al disclose 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Wang et al., Lee et al., Xu et al. and Jain et al., to prepare a complex of a cyclodextrin such as SBE7 β-CD as taught by Jain et al. and a hydrophobic drug (an active pharmaceutical ingredient (API)) such as carbamazepine or chlorpromazine as taught by Jain et al. comprising preparing a first solution (solution A) comprising a cyclodextrin such as SBE7 β-CD HPβCD and the solvent, tertiary butyl alcohol (TBA); and preparing a second solution (solution B) comprising the hydrophobic drug (API); and to mix said solution A and said solution B as taught by Wang et al. by using a microfluidization system for mixing the solutions as taught by Lee et al. and Xu et al. to produce a third solution (solution C) of the said complex such that the API is included in an internal cyclodextrin cavity; and to isolating and dry said solution C such as by  freeze-drying (lyophilizing) as taught by Wang et al. so as to obtain or collect a powdered form of the complex comprising the cyclodextrin and the (API), such as to use it for injection or other purposes such as for oral use, especially since Wang et al. disclose that the solution is mixed, Xu et al. disclose or suggest that a microfluidizer can be used in the preparation of cyclodextrin inclusion complexes and one of ordinary skill in the art would be expected to use a microfluidization system or microfluidic device for mixing so as to enhance the mixing efficiency and achieve a thorough and rapid mixing of multiple samples as taught Lee et al., and thus to optimize the formation, production or yield of the complex.
One having ordinary skill in the art would have been motivated, in view of Wang et al., Lee et al. and Jain et al., to prepare a complex of a cyclodextrin such as SBE7 β-CD as taught by Jain et al. and a hydrophobic drug (an active pharmaceutical ingredient (API)) such as 
It should be noted that it is obvious to use other different solvents such as ethanol disclosed by Jain et al. and also depending on factors such as the type or specific hydrophobic drug and cyclodextrin used. In addition, it is obvious to different amounts or concentrations (e.g.; %(w/w)) of the API and cyclodextrin as disclosed by Jain et al. and also depending on factors such as the type or specific hydrophobic drug and cyclodextrin used.
Response to Arguments
Applicant's arguments with respect to claims 1-34 have been considered but are not found convincing.

However, the above rejection was made by applying Wang et al., Lee et al. and Xu et al. references. And thus, it does not matter whether or not Wang et al. is not concerned with any shortcomings with mixing the solutions to form the complex. More importantly, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view Wang, Lee et al. and Xu et al., to prepare a complex of cyclodextrin and a hydrophobic drug (an active pharmaceutical ingredient (API)) such as Budesonide or salmeterol comprising preparing a first solution (solution A) comprising a cyclodextrin such as βCD or HPβCD and the solvent, tertiary butyl alcohol (TBA); and preparing a second solution (solution B) comprising the hydrophobic drug (API); and to mix said solution A and said solution B as taught by Wang et al. by using a microfluidization system for mixing the solutions as taught by Lee et al. and Xu et al. to produce a third solution (solution C) of the said complex such that the API is included in an internal cyclodextrin cavity; and to isolate and dry said solution C such as by freeze-drying (lyophilizing) as taught by Wang et al. so as to obtain or collect a powdered form of the complex comprising the cyclodextrin and the (API), such as to use it for injection or other purposes, especially since Wang et al. disclose that the solution is mixed, Xu et al. disclose or suggest that a microfluidizer can be used in the preparation of cyclodextrin inclusion complexes and one of ordinary skill in the art would be expected to use a microfluidization system or microfluidic device for mixing so as to enhance the mixing efficiency and achieve a thorough and rapid 
The Applicant argues that Lee relates to a systematic review of the known micro-mixing techniques. See Lee passim. Lee acknowledges that microfluidic devices are used in drug development; however, Lee only generally discusses the operational principles and mixing performance of each type of micromixer, and their relative advantages and disadvantages, without being specific to pharmaceutical formulations. Id.
However, Lee et al. also disclose that that the aim of microfluidic mixing is to achieve a thorough and rapid mixing of multiple samples in microscale devices (see abstract).  Furthermore, Lee et al. disclose that in such devices, sample mixing is essentially achieved by enhancing the diffusion effect between the different species flows (see abstract). Also, Lee et al. disclose that the aim of microfluidic mixing schemes is to enhance the mixing efficiency such that a thorough mixing performance can be achieved within shorter mixing channels, which can reduce the characteristic size of microfluidic devices (see page 3264, 1st paragraph). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view Wang, Lee et al. and Xu et al., to prepare a complex of cyclodextrin and a hydrophobic drug (an active pharmaceutical ingredient (API)) such as Budesonide or salmeterol comprising preparing a first solution (solution A) comprising a cyclodextrin such as βCD or HPβCD and the solvent, tertiary butyl alcohol (TBA); and preparing a second solution (solution B) comprising the hydrophobic drug (API); and to mix said solution A and said solution B as taught by Wang et al. by using a microfluidization system for mixing the solutions as taught by Lee et al. and Xu et al. to produce a third solution (solution C) of the said complex such that the API is included in an internal cyclodextrin cavity; and to isolate and dry said 
The Applicant argues that While Applicant has found that microfluidization of solution A and solution B of claim 1 can form a complex such that the at least one API is included in an internal cyclodextrin cavity, there is no concrete evidence in the Final Office Action that one of ordinary skill in the art would believe that 1) Zee’s micro-mixing techniques would produce cyclodextrin complexes, and 2) Wang’s cyclodextrin complexes would not be destroyed when using Lee’s micro-mixing techniques. Instead, the evidence in Wang leads one’s attention to the particular solvent of TBA so that the resulting mixture of cyclodextrin complexes can be freeze-dried to remove the TBA, and not to any direction which would cause one of ordinary skill in the art to use microfluidization.
However, Wang et al. disclose that mixing of the active agent (API) or drug and the cyclodextrin does form a drug cyclodextrin (CD) complex. Consequently, it is obvious to expect that the mixing of the active agent (API) or drug with the cyclodextrin using microfluidiztion would also form said drug cyclodextrin (CD) complex. Furthermore, Xu et al. also disclose that a microfluidizer can be used to form drug cyclodextrin (CD) complex. Consequently, one of ordinary skill in the art wouldexpect that the mixing of the active agent (API) or drug with the 
The Applicant argues that second, there is no reasonable expectation of success in using Zee’s micro-mixing technique to mix Wang’s solutions. A rationale for obviousness must be supported by a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPTQ 375 (Fed. Cir. 1986). There is no reasonable expectation of success because Zee’s disclosure is a general discussion of different micro-mixing techniques without any guidance 
However, on the contrary, there is reason that success would be expected by incorporating Lee’s micro-mixing techniques into Wang’s mixing step. For example, Wang et al. disclose that mixing of the active agent (API) or drug and the cyclodextrin does form a drug cyclodextrin (CD) complex. Consequently, it is obvious to expect that the mixing of the active agent (API) or drug with the cyclodextrin using microfluidiztion would also form said drug cyclodextrin (CD) complex. Furthermore, Xu et al. also disclose that a microfluidizer can be used to form drug cyclodextrin (CD) complex. Consequently, one of ordinary skill in the art wouldexpect that the mixing of the active agent (API) or drug with the cyclodextrin using microfluidiztion would also form said drug cyclodextrin (CD) complex and not destroy any drug cyclodextrin (CD) complex. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view Wang, Lee et al. and Xu et al., to prepare a complex of cyclodextrin and a hydrophobic drug (an active pharmaceutical ingredient (API)) such as Budesonide or salmeterol comprising preparing a first solution (solution A) comprising a 
The Applicant argues that third, Applicant has presented unexpected results. As noted by the Federal Circuit, a showing of unexpected results may rebut any prima facie case of obviousness, and is particularly applicable in the inherently unpredictable chemical arts where minor changes may yield substantially different results. See e.g., In re Soni, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995). Applicant’s claims are directed to the inherently unpredictable chemical arts because pharmaceutical formulations are within the chemical arts. The microfluidization of solutions A and B that creates the complex of the API and cyclodextrin as recited in claim 1 unexpectedly results in an increased amount of solid complex obtained per unit time. This increase is supported in Applicant’s Examples and Figure 4, which provide that microfluidization increases the amount of solid complex per unit time. This increase is 
However, the Examiner does not consider the mixing of solutions A and B by means of a microfluidization system as unexpected technical benefit, since one of ordinary skill in the art would reasonable expect that the mixing of reactants such as drug and cyclodextrin would reduce the reaction time, especially since mixing of reactants is commonly used for the same said purpose. In addition, as discussed above, a microfluidizer, which is also a high-pressure homogenizer, is considered a static and mechanical mixer, and it is obvious to expect that such high pressure mixing or homogenization would reduce the reaction time and consequently the time for formation of the product. Furthermore, Lee et al. disclose that the aim of microfluidic mixing is to achieve a thorough and rapid mixing of multiple samples in microscale devices (see abstract).  Furthermore, Lee et al. disclose that in such devices, sample mixing is essentially achieved by enhancing the diffusion effect between the different species flows (see abstract). Also, Lee et al. disclose that the aim of microfluidic mixing schemes is to enhance the mixing efficiency such that a thorough mixing performance can be achieved within shorter mixing channels, which can reduce the characteristic size of microfluidic devices (see page 3264, 1st paragraph).  Consequently, based on Lee et al. it is obvious to expect that mixing by employing microfluidization would increase the amount of solid complex per unit time.  
Furthermore, the Examiner directs Applicant’s attention to Exhibit A (Sharma (US 20020071870 Al; of record) which discloses that the purpose of using microfluidization is to 
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view Wang, Lee et al. and Xu et al., to prepare a complex of cyclodextrin and a hydrophobic drug (an active pharmaceutical ingredient (API)) such as Budesonide or salmeterol comprising preparing a first solution (solution A) comprising a cyclodextrin such as βCD or HPβCD and the solvent, tertiary butyl alcohol (TBA); and preparing a second solution (solution B) comprising the hydrophobic drug (API); and to mix said solution A and said solution B as taught by Wang et al. by using a microfluidization system for mixing the solutions as taught by Lee et al. and Xu et al. to produce a third solution (solution C) of the said complex such that the API is included in an internal cyclodextrin cavity; and to isolate and dry said solution C such as by freeze-drying (lyophilizing) as taught by Wang et al. so as to obtain or collect a powdered form of the complex comprising the cyclodextrin and the (API), such as to use it for injection or other purposes, especially since Wang et al. disclose that the solution is mixed, Xu et al. disclose or suggest that a microfluidizer can be used in the preparation of cyclodextrin inclusion complexes and one of ordinary skill in the art would be expected to use a microfluidization system or microfluidic device for mixing so as to enhance the mixing 
The Applicant argues that Claims 5 and 31 are not obvious over Wang in view of Lee, and further in view of Jain, at least via dependency to claim 1.
However, Jain et al. disclose that sulfobutyl ether7-β-cyclodextrin can form an inclusion complex with carbamazepine, an anti-epileptic drug with poor water solubility (i.e.; a hydrophobic drug) (see abstract).  Furthermore, Jain et al. disclose that SBE7 β-CD inclusion complexes of some hydrophobic drugs such as chlorpromazine, valdecoxib, and thalidomide have already been evaluated, and SBE7 β-CD inclusion complexes were able to improve the oral bioavailability and/or therapeutic efficacy of these drugs (see page 1164, 1st paragraph). Also, Jain et al disclose that the formation of the complex can be carried out using the industrially feasible spray-drying method (see abstract). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of Wang et al., Lee et al. and Jain et al., to prepare a complex of a cyclodextrin such as SBE7 β-CD as taught by Jain et al. and a hydrophobic drug (an active pharmaceutical ingredient (API)) such as carbamazepine or chlorpromazine as taught by Jain et al. comprising preparing a first solution (solution A) comprising a cyclodextrin such as SBE7 β-CD HPβCD and the solvent, tertiary butyl alcohol (TBA); and preparing a second solution (solution B) comprising the hydrophobic drug (API); and to mix said solution A and said solution B as taught by Wang et al. by using a microfluidization system for mixing the solutions as taught by Lee et al. to produce a third solution (solution C) of the said complex such that the API is included in an internal cyclodextrin cavity; and to isolating and dry said solution C such as by  freeze-drying (lyophilizing) as taught by Wang et al. so as to obtain or collect a powdered form of the complex comprising the 
Applicant's arguments with respect to claims 1-34 are moot with respect to the new ground(s) of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MICHAEL C HENRY/Examiner, Art Unit 1623